Citation Nr: 1723470	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  16-36 973	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied service connection claim for hypertension.

2.  Whether new and material evidence has been submitted to reopen a previously denied service connection claim for an acquired psychiatric disability. 

3.  Entitlement to an initial rating in excess of 10 percent for varicose veins, left lower extremity, and a rating in excess of 20 percent from July 1, 2014. 

4.  Entitlement to an initial rating in excess of 10 percent for varicose veins, right lower extremity. 

5.  Entitlement to an effective date prior to February 9, 2012, for the grant of service connection for bilateral varicose veins.


6.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine.

7.  Entitlement to an effective date prior to September 21, 2012, for the grant of service connection for degenerative joint disease of the lumbar spine. 

8.  Entitlement to an initial rating in excess of 10 percent for radiculopathy, right lower extremity.

9.  Entitlement to an effective date prior to September 21, 2012, for the grant of service connection for radiculopathy, right lower extremity. 

10.  Entitlement to an initial compensable rating for bilateral hearing loss.

11.  Entitlement to an effective date prior to May 1, 2012, for the grant of service connection for bilateral hearing loss. 

12.  Entitlement to service connection for acute laryngitis.

13.  Entitlement to service connection for a dental disability.

14.  Entitlement to service connection for a heart disability.

15.  Entitlement to service connection for a left testicle disability.

16.  Entitlement to service connection for a left inguinal hernia (originally claimed as hernia).

17.  Entitlement to service connection for a right inguinal hernia (originally claimed as pain in the right groin area).

18.  Entitlement to service connection for a prostate disability.

19.  Entitlement to service connection for bilateral hand numbness with swelling, to include as secondary to the service-connected lumbar spine disability.

20.  Entitlement to service connection for left foot numbness with swelling, to include as secondary to the service-connected lumbar spine disability.

21.  Entitlement to service connection for urinary incontinence, to include as secondary to the service-connected lumbar spine disability. 

22.  Entitlement to service connection for bowel incontinence, to include as secondary to the service-connected lumbar spine disability. 

23.  Entitlement to service connection for high cholesterol.

24.  Entitlement to service connection for a swollen tongue.

25.  Entitlement to service connection for loss of sense of smell.

26.  Entitlement to service connection for hypertension.

27.  Entitlement to service connection for an acquired psychiatric disability, to include schizotypal personality disorder.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO in Philadelphia, Pennsylvania.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  For purposes of increased clarity and brevity, the Board has articulated its reasons and bases for the order below in its findings of fact and conclusions of law. 

The issues of entitlement to increased initial ratings for degenerative joint disease of the lumbar spine and radiculopathy, and service connection for bilateral hand numbness, left foot numbness, urinary incontinence, and bowel incontinence are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Board denied service connection for hypertension and an acquired psychiatric disability in December 1958; the evidence submitted since then relates to unestablished facts necessary to substantiate these service connection claims.  

2.  Regarding the claims adjudicated with this decision, despite being afforded the opportunity to do so, neither the Veteran nor his attorney raised that VA failed in its duties to notify and assist, to include providing additional VA examinations.

3.  Diagnosing an acquired psychiatric disability in accordance with VA regulatory criteria requires extensive medical training and technical expertise.

4.  The medical conditions of the Veteran's prostate, testicles, heart, lungs, nerves, etc., involve complex and internal processes that require specialized training to competently address.

5.  Competently addressing the degree of disability for bilateral hearing loss requires audiometric testing, in accordance with VA regulations. 

6.  The Veteran is not a licensed medical professional and has not been shown to otherwise possess any requisite knowledge, skill, experience, training, or education to provide competent diagnoses of complex medical conditions. 

7.  The nature of the Veteran's active duty service does establish presumed exposure to herbicides; furthermore, the evidence of record does not contain any competent and credible evidence of exposure to herbicides during his active duty service. 

8.  Regarding the Veteran's left lower extremity varicose veins, the evidence of record does not indicate that he suffered from a persistent edema in his left lower extremity, prior to July 1, 2014, or suffered from stasis pigmentation or eczema, with or without intermittent ulceration, in his left lower extremity during the pendency of his claim. 

9.  Regarding the Veteran's right lower extremity varicose veins, the evidence of record does not indicate that he suffered from a persistent edema.

10.  The Veteran filed his service connection claim for bilateral varicose veins on February 9, 2012.

11.  The Veteran filed his service connection claim for a lumbar spine disability on September 21, 2012.

12.  The Veteran filed his service connection claim for radiculopathy, right lower extremity (originally claimed as poor circulation) on May 1, 2012.

13.  Audiometric testing produced the following audiological findings for the Veteran's left ear: 20 decibels at 500 hertz (Hz), 25 decibels at 1000 Hz, 20 decibels at 2000 Hz, 40 decibels at 3000 Hz, and 50 decibels at 4000 Hz, with a speech discrimination score of 94 percent.

14.  Audiometric testing produced the following audiological findings for the Veteran's right ear: 25 decibels at 500 Hz, 25 decibels at 1000 Hz, 15 decibels at 2000 Hz, 35 decibels at 3000 Hz, and 50 decibels at 4000 Hz, with a speech discrimination score of 96 percent.

15.  The Veteran filed his service connection claim for bilateral hearing loss on May 1, 2012.

16.  Although the Veteran sought dental treatment during his active duty service, he did not experience a "service trauma" to his teeth.

17.  Although the Veteran sought treatment for a variety of conditions during his active duty service, he never sought treatment for any heart disease or related injury, testicle disease or related injury, prostate disease or related injury, hypertension disease or related injury, hernia or related injury, laryngitis or related injury, or losing his sense of smell, which negatively impacts his ability to credibly report such occurrences.  

18.  There is no competent evidence of an incurrence of any heart disability during the Veteran's active duty service, and the most probative evidence of record does not show this claimed disability was caused by an event, injury, or disease during active duty service. 

19.  Although the Veteran has been competently diagnosed with a left testicular cyst, the most probative evidence of record does not show this claimed disability was caused by an event, injury, or disease during active duty service.

20.  Although the Veteran was diagnosed with left and right inguinal hernias, the most probative evidence of record does not show this claimed disability was caused by an event, injury, or disease during active duty service.  

21.  Although the Veteran has been competently diagnosed with a prostate condition, the most probative evidence of record does not show this claimed disability was caused by an event, injury, or disease during active duty service.

22.  High cholesterol is a laboratory finding and not a disability for which VA disability benefits may be awarded. 

23.  A swollen tongue represents a symptom, which is not a disability for VA compensation purposes, and the most probative evidence of record does not indicate that the Veteran suffered from any disease or injury related to a swollen tongue during his active duty service.

24.  Although the Veteran has been diagnosed with hypertension, the most probative evidence of record does not show this claimed disability was caused by an event, injury, or disease during active duty service.

25.  The Veteran was diagnosed with depression and anxiety in August 2005, but these diagnoses were not accompanied by any rationale, and they did not follow VA regulatory criteria.

26.  The Veteran was diagnosed with posttraumatic stress disorder (PTSD) in January 2007, the doctor attributed his PTSD to flashbacks from Vietnam. 

27.  The Veteran did not have active duty service in Vietnam.

28.  The Veteran's August 2012 diagnosis of schizotypal personality disorder was based on accurate and complete facts and followed VA regulatory guidance. 

29.  Although the Veteran has received a diagnosis of a personality disorder, he has not been competently and credibly diagnosed with an acquired psychiatric disability entitled to compensation under pertinent VA regulations.


CONCLUSIONS OF LAW

1.  The December 1958 Board decision that denied service connection for hypertension and an acquired psychiatric disability was final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been received to reopen the claims of service connection for an acquired psychiatric disorder and hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  VA has met all statutory and regulatory notice and duty to assist provisions.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

4.  The Veteran is not competent to provide expert opinion evidence on complex medical questions that involve internal processes or require diagnostic testing.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

5.  The Veteran is not credible to report occurrences of seeking treatment during his active duty service for any disease or injury related to his heart, testicles, prostate, hypertension, hernia, laryngitis, tongue, and losing his sense of smell.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Caluza v. Brown, 7 Vet. App. 498 (1995); Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).

6.  The criteria for increased initial ratings for varicose veins, right lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7120 (2016).

7.  The criteria for increased initial ratings for varicose veins, left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7120 (2016).

8.  The criteria to award an earlier effective date for bilateral varicose veins have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

9.  The criteria to award an earlier effective date for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

10.  The criteria to award an effective date of May 1, 2012, for radiculopathy, right lower extremity, have been met because the Veteran filed his claim for this disability on that date.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

11.  The criteria to award an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).

12.  The criteria to award an earlier effective date for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

13.  In the absence of competent and credible evidence of an in-service incurrence, the criteria for service connection for acute laryngitis have not been met.  38 U.S.C.A §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

14.  Service connection for a dental disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2016); Nielson v. Shinseki, 607 F.3d 802, 808-09 (2010).

15.  In the absence of competent and credible evidence of an in-service incurrence, the criteria for service connection for a heart disability have not been met.  See 38 U.S.C.A §§ 1110, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303 (2016).

16.  In the absence of competent and credible evidence of an in-service incurrence, the criteria for service connection for a left testicle disability have not been met.  38 U.S.C.A §§ 1110, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303 (2016).

17.  In the absence of competent and credible evidence of an in-service incurrence, the criteria for service connection for a left inguinal hernia have not been met.  38 U.S.C.A §§ 1110, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303 (2016).

18.  In the absence of competent and credible evidence of an in-service incurrence, the criteria for service connection for a right inguinal hernia have not been met.  38 U.S.C.A §§ 1110, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303 (2016).

19.  In the absence of competent and credible evidence of an in-service incurrence, the criteria for service connection for a prostate disability have not been met.  38 U.S.C.A §§ 1110, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303 (2016).

20.  As a matter of law, service connection for high cholesterol cannot be awarded.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

21.  In the absence of a current disability or an in-service incurrence, service connection for a swollen tongue is not warranted.  38 U.S.C.A §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

22.  In the absence of competent and credible evidence of an in-service incurrence, the criteria for service connection for loss of smell have not been met.  38 U.S.C.A §§ 1110, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303 (2016).

23.  In the absence of competent and credible evidence of an in-service incurrence, the criteria for service connection for hypertension have not been met.  38 U.S.C.A §§ 1110, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303 (2016).

24.  The Veteran's August 2005 diagnoses of depression and anxiety have limited probative weight.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).
25.  The Veteran's January 2007 diagnosis of PTSD has limited probative weight because it was based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. 460, 461 (1993); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).

26.  The Veteran's August 2012 diagnosis of schizotypal personality disorder has significant probative weight.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

27.  In the absence of probative evidence of a current disability, service connection for an acquired psychiatric disability is not warranted.  38 U.S.C.A §§ 1110, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303 (2016); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

The petition to reopen the claim of entitlement to service connection for hypertension is granted.

The petition to reopen the claim of entitlement to service connection for an acquired psychiatric disability is granted.

Increased initial ratings for varicose veins, left lower extremity, are denied.

Increased initial ratings for varicose veins, right lower extremity, are denied.  

Earlier effective date for the grant of service connection for bilateral varicose veins is denied.

Earlier effective date for the grant of service connection for degenerative joint disease of the lumbar spine is denied.

An effective date of May 1, 2012, for the grant of service connection for radiculopathy of the right lower extremity is granted. 

Earlier effective date for the grant of service connection for bilateral hearing loss is denied.

Initial compensable rating for bilateral hearing loss is denied.

Service connection for acute laryngitis is denied.

Service connection for a dental disability is denied.

Service connection for a heart disability is denied. 

Service connection for a left testicle disability is denied.

Service connection for a left inguinal hernia is denied.

Service connection for a right inguinal hernia is denied. 

Service connection for a prostate disability is denied. 

Service connection for high cholesterol is denied.

Service connection for a swollen tongue is denied.

Service connection for loss of smell is denied. 

Service connection for hypertension is denied. 

Service connection for an acquired psychiatric disability is denied.


REMAND

Although the Veteran received an examination of his lumbar spine in August 2015, the examiner failed to fully report critical range of motion findings.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Consequently, the examination is inadequate to fairly adjudicate the Veteran's claim.  Id.; see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Once VA provides an examination, it must provide an adequate one; thus, the claim must be remanded for a new examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also finds that the remaining claims on appeal are inextricably intertwined with the lumbar spine claim and should be remanded as well with appropriate development as discussed in the directives following this narrative.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and private treatment records related to the claims on appeal. 

2.  Schedule the Veteran for an appropriate VA examination to identify the current nature and severity of his lumbar spine disability and left lower extremity radiculopathy.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.

3.  Schedule the Veteran for appropriate VA examinations to identify the nature and etiology of his urinary incontinence, bowel incontinence, bilateral hand numbness, and left foot numbness.

The examiner should provide opinions as to whether these disabilities were at least as likely as not (50 percent or greater) caused or otherwise related to the Veteran's active duty service.

The examiner should also provide opinions as to whether these disabilities were at least as likely as not caused or aggravated by the Veteran's service-connected disabilities, to include his lumbar spine disability. 

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


